Citation Nr: 1603433	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of Dependents' Educational Assistance (DEA) benefits in the amount of $1,819.20, to include the threshold question of the propriety of the creation of the overpayment.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  The appellant is the Veteran's daughter and recipient of DEA benefits on the basis of the Veteran's service.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the appellant's request for waiver of recovery of an overpayment of VA DEA benefits in the amount of $1,819.20.  The appeal of the threshold matter of the validity of the creation of that overpayment arises from an April 2013 determination by the RO, finding that the appellant had been paid at an incorrect higher rate than her entitlement; the appellant filed a notice of disagreement (NOD) with this determination but no statement of the case (SOC) has yet been issued addressing the matter (as discussed below).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before a decision can be made on whether the appellant is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the determination of the existence of the overpayment was legally valid.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims (Court) held that it is improper ("arbitrary and capricious and an abuse of discretion") to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).  In Schaper, the Court essentially held that appellate review of a waiver application cannot properly proceed before initial adjudication has addressed any challenge to the legal validity of the creation of the debt.  In this case, the Board finds that the appellant has expressly challenged the legal validity of the creation of the debt in controversy, but that there has been no AOJ adjudication of this issue; the Board thus may not properly proceed at this time with appellate review of the application for waiver of that same debt.

In April 2013, the AOJ notified the appellant that it had determined that it was necessary to correct/revise the Veteran's DEA payment rate downward, including a retroactive correction.  The letter also notified the appellant that this action would result in an overpayment of benefits that have been paid.  This April 2013 letter notified the appellant that the action resulted in the creation of a debt to VA of $1,819.20.

In correspondence received by VA in May 2013, the appellant reasonably appears to express disagreement with the creation of the debt in addition to requesting that VA waive the debt.  The appellant stated that "I do not feel responsible for the debt owed....  I believe I was entitled to the monthly rate I received and do not believe I owe any debt whatsoever."

The Board finds that the appellant has not only requested waiver of the debt at issue, but also effectively expressed disagreement challenging the validity of the formal creation of the overpayment.  The question of the validity/amount of the debt has not been revisited by the AOJ in any decision or statement of the case following the April 2013 decision.  In this case, the AOJ issued the appellant an SOC in January 2014, but it addressed only the issue of the denial of waiver of the overpayment.  Notably, the SOC failed to reference the appellant's disagreement with the underlying validity of the overpayment determination itself, nor did the SOC cite to the laws and regulations or provide reasons and bases in relation to the determination of the overpayment itself (it cited laws and regulations and provided reasons and bases relating to waivers of recovery of an overpayment).  Corrective action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board may not proceed with appellate review of the appellant's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending and must be remanded to the AOJ.  The Court has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c)(2013), VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).  The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board additionally observes that the contents of the claims-file / education folder available to the Board for review do not appear to include all of the determination and notice documentation pertinent to this case.  For instance, the April 16, 2013 notice from a VA Debt Management Center to the appellant is referenced in multiple places (including the January 2014 SOC), but documentation of this notice was not found during the Board's review of the files.  During the processing of this remand, the AOJ shall have the opportunity to ensure that all pertinent documentation is made available for review.

Accordingly, the case is REMANDED for the following action:

1. Issue the appellant a statement of the case on the issue of validity of the debt.  If additional adjudication on the validity of the debt is needed that should be undertaken.  The appellant should be notified that to complete the appeal on the issue of validity of the debt she must timely file a substantive appeal, and that failure to do so will result in the closing of the appeal with respect to the issue of validity of the debt.

2. The AOJ should take appropriate action to ensure that all pertinent documentation of determinations and notice related to this appeal are associated with the claims-file / education folder in this case.  In particular, the AOJ should ensure that documentation of the April 2013 Debt Management Center notification to the appellant regarding the overpayment debt at issue is available for review.

3. If the complete benefit sought on appeal is not granted to the appellant's satisfaction, provide and request the appellant to complete and return a current Financial Status Report.

4. Following completion of the above and any additional development deemed necessary, the AOJ should provide the appellant and her representative with a supplemental statement of the case that addresses whether waiver of recovery of the overpayment is warranted.  Afford the appellant and her representative an opportunity to respond before the case is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




